


110 HRES 811 EH: Condemning the November 6, 2007, terrorist

U.S. House of Representatives
2007-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 811
		In the House of Representatives, U.
		  S.,
		
			November 14, 2007
		
		RESOLUTION
		Condemning the November 6, 2007, terrorist
		  bombing in Afghanistan and expressing condolences to the people of Afghanistan
		  and the members of the Wolesi Jirga.
	
	
		Whereas on November 6, 2007, a terrorist carried out a
			 suicide bombing in the Baghlan province of Afghanistan that deliberately
			 targeted a delegation of 18 members of the Wolesi Jirga, the directly elected
			 chamber of the National Assembly of Afghanistan;
		Whereas this horrific bombing was the deadliest suicide
			 attack since the liberation of Afghanistan from the brutal Taliban regime in
			 2001, reportedly killing at least 50 Afghan citizens, including several
			 schoolchildren, and wounding dozens of others;
		Whereas at least six members of the Wolesi Jirga were
			 killed in the attack, including Sayed Mustafa Kazemi, Chair of the Economic
			 Commission of the Wolesi Jirga and former Minister of Commerce; Engineer Abdul
			 Matin, a member from the province of Helmland; Sibgatullah Zaki, a member from
			 the province of Takhar; Haji Sahib Rahman Hemat, a member from the province of
			 Kunar; Nazik Mir Sarferaz, a member from the Kunduz province; and Mohammad Arif
			 Zarif, a member from Kabul;
		Whereas the legislative delegation transcended political,
			 ethnic, and regional divisions and was targeted by this heinous act while
			 carrying out its official duties in service to the Afghan people;
		Whereas nearly six years after the liberation of
			 Afghanistan from the Taliban, who provided al-Qaeda with a safe haven for
			 planning the attacks of September 11, 2001, Afghanistan remains under siege,
			 and the democratically elected Government of Afghanistan remains subject to
			 attacks from remnants of the Taliban who have regrouped along with other
			 insurgent groups, including al-Qaeda;
		Whereas poppy cultivation and opium production, which
			 directly support, sustain, and finance insurgents, militias, and terrorist
			 organizations operating in Afghanistan, continue to dramatically
			 increase;
		Whereas the security of Afghanistan is closely intertwined
			 with the security of its regional neighbors, and therefore cooperation and
			 support from its neighbors in defeating insurgents and establishing security is
			 urgently required;
		Whereas the international community, including the
			 Government of the United States, has expressed its ongoing commitment to
			 supporting the efforts of the Government and people of Afghanistan to build a
			 stable, secure, and democratic nation with the achievement of the Afghanistan
			 Compact in 2006;
		Whereas Afghanistan remains a critical front in the global
			 struggle against terrorism, and supporting the development of democratic
			 institutions in Afghanistan is critical to defeating this threat; and
		Whereas the House Democracy Assistance Commission of the
			 United States House of Representatives has worked in partnership with the
			 Wolesi Jirga to strengthen its institutional capacity, and remains committed to
			 a strong and mutually-beneficial partnership: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns in the strongest terms the
			 November 6, 2007, attack in the Baghlan province of Afghanistan and all other
			 attacks against the democratic freedom and sovereignty of the Afghan
			 people;
			(2)expresses its
			 condolences to the people of Afghanistan and the members of the Wolesi
			 Jirga;
			(3)supports the
			 efforts of the Government of Afghanistan to investigate the attack and bring
			 the perpetrators to justice;
			(4)reaffirms the
			 long-term commitment of the United States to the establishment of security, the
			 strengthening of democratic and civil institutions, and the promotion of
			 economic opportunity as the basis for a stable, secure, and democratic
			 Afghanistan; and
			(5)calls upon the
			 United States and other responsible nations to strengthen their efforts to
			 further the goals and standards set forth in the Afghanistan Compact for
			 improvements in security, governance, and economic development.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
